Citation Nr: 9936003	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-03 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for organic brain syndrome.

Entitlement to service connection for immune system damage, 
to include as secondary to exposure to radiation.

Entitlement to an increased evaluation for Reiter's syndrome, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran had active service from May 1965 to May 
1969.

The Board notes that in addition to the issues listed on the 
first page of this decision, the RO characterized two issues 
on appeal as entitlement to service connection for 
prostatitis and benign prostatic hypertrophy.  Significantly, 
however, a December 1969 rating decision found that 
prostatitis was a manifestation of the service-connected 
Reiter's syndrome.  Inasmuch as all of the veteran's prostate 
problems to date have been deemed by the RO to be 
manifestations of the service connected Reiter's syndrome, 
these benefits sought have been granted in full, and no issue 
remains in dispute as to prostatic hypertrophy and 
prostatitis.


FINDINGS OF FACT

1.  The veteran has been diagnosed with organic brain 
syndrome.

2.  Competent medical evidence has not been submitted that 
would establish a nexus between organic brain syndrome and 
the veteran's service or any service connected disability.

3.  The veteran has not presented competent medical evidence 
that would reflect that his immune system is damaged.

4.  The veteran has not presented evidence that he 
participated in a radiation-risk activity during his active 
service.

5.  The veteran's Reiter's syndrome is manifested by slight 
loss of range of motion of the lumbar spine and complaints of 
pain in the lumbar spine and by nocturia once per night.

6.  The veteran's Reiter's syndrome is not manifested by loss 
of range of motion of the lumbar spine that can be 
characterized as moderate, and the veteran has denied urinary 
incontinence and nocturia more than once per night.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for organic 
brain syndrome is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for service connection for damage to 
his immune system is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The criteria for a disability evaluation in excess of 10 
percent for Reiter's syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.59, 4.71a, 
4.115a, Diagnostic Code 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1999).  However, the threshold question in any claim for VA 
benefits is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

For the reasons that follow, the Board must find that the 
veteran's claims for service connection for organic brain 
syndrome and immune system damage, to include as secondary to 
exposure to radiation, are not well grounded, and must be 
denied on that basis.  

I.  Organic Brain Syndrome

By way of background, the veteran's March 1969 separation 
examination report contains no reference to organic brain 
syndrome or other neurological problems.  Psychiatric 
complaints are referenced in service medical records.  A 
December 1969 rating decision granted service connection for 
Reiter's syndrome, manifested by various joint pains, stomach 
problems and prostatitis.  A February 1976 Board decision 
granted service connection for a psychiatric disorder, which 
included psychogenic gastrointestinal problems.  In doing so, 
the Board noted that while a mild anxiety state was recorded 
on the veteran's entrance examination report, he received 
extensive treatment for gastrointestinal and psychiatric 
complaints during his service.  The Board also found that the 
veteran's anxiety and gastrointestinal problems, then called 
an irritable colon, were the same condition, and that such 
problems underwent a permanent increase in severity during 
service.

More recently, the veteran was provided a VA psychiatric 
examination in March 1993 to determine the level of 
disability attributable to his service connected psychiatric 
disorder.  At that time the veteran was described as a good 
historian, and he was quite forthcoming to the examiner with 
his problems.  He even had an organized folder to provide 
information.  The veteran did not have any delusions or 
hallucinations, and he was diagnosed with a generalized 
anxiety disorder with panic attacks.

By October 1993, however, the veteran's mental picture had 
declined, and he sought a medical retirement from his 
employer, the federal government.  In conjunction with his 
application, the veteran was provided a neuropsychiatric 
examination by a military physician, who diagnosed the 
veteran with organic brain syndrome.  The veteran's various 
service connected disabilities were reviewed, and the veteran 
informed the physician that he was diagnosed with viral 
meningitis in 1981.  In addition, the veteran informed the 
physician that testing at that time, including a CAT scan, 
revealed "frontal lobe atrophy."  While a detailed 
discussion of the resulting report is not needed here, the 
physician did note that the veteran did then have cognitive 
deficits, and that organic mental syndrome, not otherwise 
specified, was the most appropriate diagnosis.  As to 
etiology, the physician offered alternative theories in the 
body of the report:  unknown etiology, history of coronary 
artery disease, side effects from medication, or his history 
of viral meningitis.  In the final diagnosis section of the 
report, the physician stated that the veteran's organic 
mental syndrome was of unknown etiology, and was of mild to 
moderate degree.  

In January 1996, the RO afforded the veteran an aid and 
attendance examination.  By that time, the veteran's mental 
health picture had deteriorated further.  He was unable to 
drive his automobile, and related that he was unable to leave 
his house alone because of memory problems.  The veteran's 
wife accompanied him to the examination, and it was further 
related that she regulated his medication.  Organic mental 
syndrome was diagnosed.  No comment as to etiology was made.

During the course of this claim, the veteran submitted an 
enormous amount of information he obtained from computer 
information searches.  The Board has had the opportunity to 
review this information.  

In light of the above, the Board must find that the veteran's 
claim for service connection for organic mental syndrome is 
not well grounded.  In this regard, the Board would note that 
while the veteran does indeed carry this diagnosis, competent 
medical evidence has not been submitted that would establish 
a nexus between such and service, any incident thereof, or to 
a service connected disability.  Only the veteran has 
asserted such a nexus, but as a layperson, the veteran is not 
competent to provide a medical opinion, such as an opinion on 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  In the absence of a nexus between 
organic brain syndrome and the veteran's service or to a 
service connected disability, this claim must be denied as 
not well grounded.

II.  Immune System Damage

The veteran essentially argued in correspondence dated in 
September 1995 and in December 1995 that during service he 
was exposed to radiation and asbestos, which led to immune 
system damage, which in turn led to a host of physical and 
psychiatric ailments.  He also stated that his service 
medical records substantiated his claim.  A January 1997 
rating decision listed the asserted residuals of his 
exposure:  hiatal hernia, pneumonia, mole on the right great 
toe, viral meningitis, Peyronie's Disease, esophagitis, 
esophageal stricture, diverticulosis, duodenitis with rectal 
bleeding, abdominal pain, chronic diarrhea, gastroesophageal 
reflux, hematuria and hematochezia.  For the sake of economy 
and accuracy, the Board will characterize the issue as 
entitlement to service connection for immune system damage, 
as that most accurately summarizes the genesis underlying the 
veteran's claim.

By way of background, the veteran related that he worked with 
radioactive materials in some capacity while attending 
medical service school at the Gunter Air Force Base while 
stationed in Alabama in a March 1969 separation examination 
report.  The physician who completed the report ratified this 
history, and a record of exposure to ionizing radiation does 
reflect that the veteran worked with these materials in 
September 1965.  No notation as to the level of radiation 
exposure is contained in that record.  Similarly, there is no 
reference to exposure to asbestos contained in service 
medical records.

The veteran was afforded a VA examination in January 1996.  
Various physical and psychiatric disorders were noted on the 
resulting report, including organic mental syndrome, major 
depression, coronary artery disease, residuals of quadruple 
bypass surgery, hypertension, various gastrointestinal 
disorders, Reiter's syndrome and other assorted ailments.  
Private treatment records dated substantially contemporaneous 
with this claim reflect that the veteran has serious cardiac 
problems (which are service connected and for which he is 
rated 100 percent disabled), has a history of Reiter's 
syndrome, manifested by arthritis, conjunctivitis, 
urethritis, and prostatitis, which is also service connected, 
chronic anxiety attacks, which are also service connected, 
and a variety of other disorders, including gastrointestianl 
disorders, which are also service connected.  

As noted above, the veteran has submitted an enormous amount 
of material he has obtained from computer research on his 
various service-connected and nonservice-connected 
disabilities.  The Board has reviewed this information.

The veteran's central contention is that his exposure to 
ionizing radiation caused damage to his immune system.  
Initially, there is no competent medical evidence that the 
veteran currently has damage to his immune system.  Only the 
veteran has made this diagnosis, but as a layperson, he is 
not competent to provide a medical opinion, such as a 
diagnosis.  See Espiritu, 2 Vet. App. at 494-495.  In the 
absence of evidence of a claimed disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Additionally, the provisions of 38 U.S.C.A. § 1112(c) (West 
1991) and 38 C.F.R. § 3.309(d) (1999) establish a presumption 
of service incurrence or aggravation of certain listed 
diseases that become manifest in a radiation-exposed veteran 
during his lifetime.  However, to be a radiation-exposed 
veteran requires that a veteran have participated in a 
radiation-risk activity during service.  Under the provisions 
of 38 C.F.R. § 3.309(d)(3), occupational exposure, such as 
that shown by the veteran's service medical records, does not 
constitute a radiation-risk activity for purposes of 
entitlement to service connection on a presumptive radiation 
basis.  Moreover, the record does not show that the veteran 
has any of the listed diseases set forth in 38 C.F.R. § 
3.309(d)(2). 

Further, a review of the medical evidence of record shows 
that the veteran has not presented evidence that would 
reflect that he has any of the cancers or other disabilities 
listed in 38 C.F.R. § 3.311(b), which govern presumptive 
service connection for exposure to ionizing radiation.  The 
veteran has not cited or submitted any competent scientific 
or medical evidence to show that any of his current medical 
disorders, including a hiatal hernia, pneumonia, viral 
meningitis, or the like, is a "radiogenic disease," that is, 
a disease that may be induced by ionizing radiation.  38 
C.F.R. § 3.311(b)(2), (4).  In the absence of any evidence of 
exposure to ionizing radiation in service and in the absence 
of any competent medical or scientific evidence to show that 
the veteran has disabilities that may be induced by exposure 
to ionizing radiation, his claim for service connection for 
residuals of exposure to ionizing radiation under the 
provisions of 38 C.F.R. § 3.311 is not well grounded and must 
be denied.  See Wandel v. West, 11 Vet. App. 200 (1998) 
(further development of radiation claim under 38 C.F.R. § 
3.311 not required in the absence of competent evidence of 
exposure to ionizing radiation in service). 

III.  Conclusion

In denying the claims as not well grounded, the Board would 
note that VA has no duty to assist in the absence of a well-
grounded claim, nor is there any duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for the benefits sought.  38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 
1997); Epps, 126 F.3d at 1468; Grivois v. Brown, 6 Vet. App. 
136, 140 (1994).

Increased Rating

The veteran's claim for an increased evaluation for Reiter's 
syndrome is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to render the claim well grounded.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that the VA has fulfilled its duty to assist 
the veteran.

By way of background, a December 1969 rating decision granted 
service connection for Reiter's syndrome, and assigned a 20 
percent disability evaluation for such under hyphenated 
diagnostic codes 5099-5002, with the former used to evaluate 
disorders not specifically contemplated in the VA's Schedule 
for Rating Disabilities.  Analogous ratings are permitted 
under 38 C.F.R. § 4.20 (1999).  In assigning the 20 percent 
evaluation, the RO attributed the veteran's in-service 
complaints related to orthopedic pain, urethritis and 
prostatitis and conjunctivitis as part and parcel of the 
Reiter's syndrome.  A separate 10 percent disability 
evaluation was assigned for an irritable colon.  A November 
1974 rating decision reduced the veteran's evaluation to a 
noncompensable level, and continued the 10 percent evaluation 
for an irritable colon.  An August 1975 rating decision 
continued the noncompensable evaluation, and a February 1976 
Board decision upheld the noncompensable evaluation.  A June 
1993 rating decision granted a 10 percent disability 
evaluation under hyphenated Diagnostic Code 5002-7512, with 
the former evaluating rheumatoid arthritis, and the latter 
evaluating chronic cystitis, a genitourinary disorder.  

The January 1997 rating decision on appeal continued the 10 
percent disability evaluation under Diagnostic Code 5002-
7512.  In doing so, the RO relied heavily on the results of a 
multi-part January 1996 VA examination.  As noted above in 
some detail, the veteran displayed impaired mental health, as 
for example, reporting that he could no longer venture beyond 
his home for fear of forgetting where he is.  As to 
genitourinary complaints, the examiner stated that the 
veteran declined a rectal examination (although subsequent 
correspondence from the veteran disputed this); the veteran 
informed the examiner that he had a rectal exam about six 
months before, reflecting a mildly enlarged prostate.  The 
veteran related nocturia once a night, and denied urgency and 
incontinence.  He also related some burning with urination.  
Objectively, there was no pyuria or tenesmus.

The same examiner performed the orthopedic portion of the 
examination.  The veteran related a history of asymmetric, 
intermittent pains in his joints, usually related to weather 
changes, and a fixed sharp pain in his lumbar spine.  
Objectively, the veteran's spine did not show swelling, 
deformity or tenderness.  Forward flexion of the lumbar spine 
was 80 degrees, and backward extension was 30 degrees.  
Lateral flexion was 30 degrees bilaterally, and rotation was 
25 degrees bilaterally.  All range of motion movements 
elicited complaints of pain, and the examiner stated that 
these tests did reflect some loss of range of motion.  X-rays 
of the lumbar and thoracic spine showed minimal degenerative 
changes.  Other records obtained substantially 
contemporaneous with this claim reflect that the veteran's 
manifestations attributable to his Reiter's syndrome have 
remained static.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

Initially, the veteran has not alleged, nor does the record 
reasonably reflect, that the veteran currently has visual 
manifestations of his Reiter's syndrome, and thus an 
evaluation, or development for additional information in this 
regard, is not warranted.  As noted briefly above, this 
disability has been evaluated under both Diagnostic Code 5002 
and Diagnostic Code 7512.

Diagnostic Code 5002 evaluates rheumatoid arthritis.  The 
veteran does not appear to have rheumatoid arthritis as an 
active disease; rather, his chief complaint is joint pain, 
particularly lumbar spine pain, and limitation of motion of 
the lumbar spine.  Chronic residuals, such as limitation of 
motion, are to be rated under the appropriate diagnostic 
codes, including that used to evaluate loss of range of 
motion.  Limitation of motion of the lumbar spine is in turn 
evaluated under Diagnostic Code 5292, which provides that a 
10 percent evaluation is warranted for slight loss of range 
of motion, while moderate loss of range of motion warrants a 
20 percent evaluation.  A 40 percent evaluation is warranted 
for severe loss of range of motion.  

In light of the above, the Board finds that the current 10 
percent evaluation assigned best approximates the orthopedic 
manifestations of the veteran's Reiter's syndrome.  In this 
respect, while the veteran displayed some limitation of 
motion at his January 1996 VA examination, such can best be 
described as slight, even with his complaints of pain.  There 
were no signs or manifestations of disuse at the examination; 
the examiner noted that there was no swelling, deformity or 
tenderness.  In a similar manner, X-rays also reflected only 
slight arthritic manifestations.  Thus, the Board must 
conclude that the preponderance of the evidence is against an 
evaluation in excess of the currently assigned 10 percent 
evaluation attributable to the veteran's orthopedic 
manifestations of the lumbar spine.  In denying the claim for 
a higher evaluation, the Board has considered the holding in 
DeLuca v. Brown, where the Court held that functional loss 
due to pain must also be considered in evaluating a service-
connected orthopedic disorder in which the criteria is 
limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Nonetheless, the Board would note that there is no 
evidence of functional loss beyond that contemplated in the 
current 10 percent disability evaluation assigned for slight 
limitation of motion.

Turning to the veteran's genitourinary manifestations, 
Diagnostic Code 7512 provides that chronic cystitis (by which 
manifestations are rated by analogy) is to be evaluated as a 
voiding dysfunction.  A 20 percent evaluation is warranted 
when absorbent materials are required due to incontinence, 
with higher evaluations warranted for frequent changing or 
the use of an appliance.  In the alternative, a 10 percent 
evaluation is warranted for a daytime voiding interval of two 
to three hours, or with awakening to void two times per 
night.  Higher evaluations are warranted for increased 
urinary frequency.  38 C.F.R. § 4.115a (1999).  Looking at 
the above evidence, the Board must find that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's genitourinary manifestations.  
In this respect, the Board would note that the veteran denied 
urinary incontinence at his January 1996 VA examination, and 
that he reported that he only had to urinate once a night, on 
average.  Neither of these symptoms rises to the criteria 
needed for a compensable evaluation.  As such, the Board must 
find that the preponderance of the evidence is against the 
claim for a higher evaluation.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his service 
connected disabilities have resulted in marked interference 
with his employment (that is, beyond that contemplated by the 
schedular evaluations) or necessitated frequent periods of 
hospitalization.  Indeed, the record reflects that the 
veteran's service connected cardiovascular disabilities have 
been assigned a 100 percent schedular evaluation, and that he 
had to retire as a result of these disabilities, and not the 
disabilities at issue.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).








ORDER

Service connection for organic brain syndrome is denied.

Service connection for immune system damage, to include as 
due to radiation exposure, is denied.

A disability evaluation in excess of 10 percent for Reiter's 
syndrome is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

